Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-7 and 15-20 in the reply filed on 1/4/2021 is acknowledged.
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/4/2021. Accordingly, the restriction requirement is made final.
Claim Rejections - 35 USC § 102
Claim(s) 1-6, 15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang ‘531 (U.S. Pat. No. 5,650,531).
It is noted that claims 1-7 and 15-20 are recited in the product-by-process format by use of the language, “derived from a biobased…” Case law holds that:In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding Claim 1, Chang ‘531 teaches flame retardant oligomers (Abstract) and describes an embodiment in Example 9 where the flame retardant oligomer comprises moieties derived from butylene glycol and [1.2]oxaphosphorin-6-yl methyl butanedioic acid (DOP) (Col. 4, Lines 22-23; Col. 6, Lines 25-41), the latter being organophosphorus moieties. The butylene glycol used is a polyhydroxy compound that is seen to be no different in structure than what would otherwise be “derived from biobased dicarboxylic acid” since “biobased” only refers to a source of a reactant used to make the moiety. 
Regarding Claim 2, butylene glycol is a polyhydroxy derivative of fumaric acid (see ¶ 45 and Figure 2 of the instant specification). Butylene glycol is also derivable from maleic acid via LiAlH4 reduction and hydrogenation. Butylene glycol is also derivable from succinic acid via LiAlH4 reduction. 
Regarding Claims 3 and 4, the flame retardant of Example 9 of Chang ‘531 is construed as possessing reactive functional groups, such as esters/carboxylates. Moreover, Chang ‘531 
Regarding Claims 5 and 6, the [1.2]oxaphosphorin-6-yl methyl butanedioic acid (DOP) reactant of Chang ‘531 is:
    PNG
    media_image1.png
    255
    292
    media_image1.png
    Greyscale
and therefore the polymer flame retardants of Chang ‘531 are consistent with the formulae of claim 5 where R and R’ are organic substituents. The biphenyl and methylbutanedioic acid moieties of the above are also “alkyl” groups in accordance with how “alkyl” is defined within the specification. 
Regarding Claims 15 and 17-20, Chang ‘531 teaches the flame retardants can be used as either additive or reactive flame retardant additives for polymeric resins (Col. 2, Lines 30-46). The polymer compositions, whatever their shape after processing are, are construed as articles. Additionally, Chang ‘531 teaches articles such as fabrics (Col. 1, Lines 7-28). With respect to claims 19 and 20 the flame retardants themselves are polyesters including phosphorus/biobased dicarboxylic acid moieties as monomer units/covalently bonded to the polymers.  
Claim Rejections - 35 USC § 102/103
Claim(s) 1-7, 15, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Boyer (U.S. Pat. No. 3,376,274).
It is noted that claims 1-7 and 15-20 are recited in the product-by-process format by use of the language, “derived from a biobased…” Case law holds that:In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding Claims 1-3 and 5-7, Boyer teaches the creation of phosphorus monomers (Abstract) for the purpose of increasing flame retardancy (Col. 1, Lines 53-61). Boyer teaches the monomer can be 1,2-ethanediol bis(triallylphosphonosuccinate) (EAPS) formed by first reacting ethylene glycol and maleic anhydride to form half-ester and subsequently reacting the half-ester with triallyl phosphite (Col. 3, Lines 1-21). 
Based on the reaction scheme of Col. 2, Lines 47-64 of Boyer, the resulting product is:
    PNG
    media_image2.png
    156
    225
    media_image2.png
    Greyscale
 whereby R = ethylene, R’ = allyl, and m = 2. The above compound possesses both ester/carboxylate groups and allyl groups, which are “reactive”.  The above compound is consistent with the formulae of claim 5 where R and R’ are organic radicals where at least one of R and R’ is allyl. The allyl group and diallylmaleate groups of Boyer are alkyl groups in accordance with how “alkyl” is defined within the specification. 
The above flame retardant contains an organophosphorus moiety (phosphonate) and ethylene glycol moeity. Although ethylene glycol is not described as being a Boyer expressly teaches butylene glycol and hexanediol as being suitable (Col. 3, Lines 41-46). The position is taken that the express teachings of Boyer regarding suitable hydroxyl compounds is of sufficient specificity to anticipate a flame retardant possessing moieties of butylene/hexylene glycol and organophosphorus moiety. See MPEP 2131.02. Alternatively, in view of the teachings of Boyer it would have been obvious to one of ordinary skill in the art to substitute ethylene glycol with either butylene glycol or hexylene glycol, thereby predictably affording workable flame retardants in accordance with the teachings of Boyer. 
Butylene glycol is no different in structure than a “polyhydroxy derivative of a biobased dicarboxylic acid” in the sense that it is no different in structure than what would be obtained by maleic acid via LiAlH4 reduction and hydrogenation. Butylene glycol is also derivable from succinic acid via LiAlH4 reduction. Likewise, hexanediol is no different in structure than what would be obtained by LiAlH4 reduction of adipic acid. 
Regarding Claim 4, the allyl groups possess CH=CH2 groups and therefore the organic substituents are deemed to possess vinyl groups. Alternatively, Boyer teaches either allyl or vinyl groups can be used (Col. 2, Lines 23-24). Therefore, it would have been obvious to one of ordinary skill in the art to substitute the allyl groups with vinyl groups, thereby predictably affording workable flame retardants in accordance with the teachings of Boyer
Regarding Claims 15, 17, 19, and 20, Boyer teaches examples where the flame retardants are polymerized with monomers such as styrene (Table of Col. 5-6). The compositions are molded compositions (Col. 6, Lines 43-51) and the resulting compositions are construed as “articles of manufacture”. The copolymers with styrene are construed as polystyrene polymer containing the flame retardant covalently bonded/being a monomer unit in the polymer.
Claim(s) 1, 3-6, 15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chang (U.S. Pat. No. 5,665,801).
It is noted that claims 1-7 and 15-20 are recited in the product-by-process format by use of the language, “derived from a biobased…” Case law holds that:Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding Claim 1, Chang teaches high-molecular weight phosphorus-containing polyester flame retardants (Abstract) and discloses an embodiment in Example 1 derived from itaconic acid, terephthalic acid, ethylene glycol, and DOP (Example 1; Col. 4, Lines 54-65), where DOP is 6H-dibenz[1,2]oxaphosphorin-6-ylmethyl Butanedioic acid p-oxide (Col. 2, Lines 36-38) and is construed as an organophosphorus moiety. Although ethylene glycol is not described as being a Chang expressly teaches hexylene glycol as being suitable (Col. 3, Lines 56-59). The position is taken that the express teachings of Chang regarding suitable hydroxyl compounds is of sufficient specificity to anticipate a flame retardant possessing moieties of hexylene glycol and organophosphorus moiety. See MPEP 2131.02. Alternatively, in view of the teachings of Chang it would have been obvious to one of ordinary skill in the art to substitute ethylene glycol with hexylene glycol, thereby predictably affording workable flame retardants in accordance with the teachings of Chang. Hexylene glycol is no different in structure than what would be obtained by LiAlH4 reduction of adipic acid.
Regarding Claims 3 and 4, the flame retardant of Chang is construed as possessing reactive functional groups, such as esters/carboxylates. Moreover, Chang alludes to no capping compound used in the creation of polyesters and thus, the flame retardants would intrinsically possess carboxylic acid and/or alcohol functionalities as end groups (see for instance acid values of Table 1). 
Regarding Claims 5 and 6, the 6H-dibenz[1,2]oxaphosphorin-6-ylmethyl Butanedioic acid p-oxide reactant of Chang is:
    PNG
    media_image1.png
    255
    292
    media_image1.png
    Greyscale
and therefore the polymer flame retardants of Chang are consistent with the formulae of claim 5 where R and R’ are organic substituents. The biphenyl and methylbutanedioic acid moieties of the above are also “alkyl” groups in accordance with how “alkyl” is defined within the specification. 
Regarding Claims 15 and 17-20, Chang teaches the flame retardants can be used to create flame retardant fibers, fabrics, films, adhesives, and plastics (Col. 3, Lines 7-16) which are all articles. Chang teaches the flame retardants are added to resins such as polyesters, polycarbonates, polyamides, or polyurethanes prior to processing (Col. 3, Lines 7-16), reading on the polymeric flame retardants being “an additive flame retardant”. With respect to claims 19 and 20 the flame retardants themselves are polyesters including phosphorus/biobased dicarboxylic acid moieties as monomer units/covalently bonded to the polymers. 
Claim Rejections - 35 USC § 103
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonezawa (US 2004/0053061 A1) in view of Chang ‘531 (U.S. Pat. No. 5,650,531).
It is noted that claims 1-7 and 15-20 are recited in the product-by-process format by use of the language, “derived from a biobased…” Case law holds that:Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding Claim 16, Yonezawa teaches materials for insulating substrates within printed circuit boards comprising polymer resins (Abstract; claim 15). The resins can further comprise halogen-free flame retardant (¶ 77, 118). Yonezawa differs from the subject matter claimed in that a flame retardant comprising both organophosphorus moiety and moiety derived from biobased dicarboxylic acid is not described. 
Chang ‘531 teaches phosphorus-containing polyester flame retardants (Abstract) capable of being blended with various resins such as polyesters, polycarbonates, polyamides, and polyurethanes (Abstract; Col. 2, Lines 30-45). Chang ‘531 teaches the flame retardants have high phosphorus contents, are heat resistant, and are uncolored (Col. 2, Lines 1-7). It would have been obvious to one of ordinary skill in the art to incorporate the flame retardants of Chang ‘531 into the resins of Yonezawa because such flame retardants have high phosphorus contents, are heat resistant, and are uncolored as taught by Chang ‘531. 
Chang ‘531 teaches flame retardant oligomers (Abstract) and describes an embodiment in Example 9 where the flame retardant oligomer comprises moieties derived from butylene glycol and [1.2]oxaphosphorin-6-yl methyl butanedioic acid (DOP) (Col. 4, Lines 22-23; Col. 6, Lines 25-41), the latter being organophosphorus moieties. The butylene glycol used is a polyhydroxy compound that is seen to be no different in . 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonezawa (US 2004/0053061 A1) in view of Boyer (U.S. Pat. No. 3,376,274).
It is noted that claims 1-7 and 15-20 are recited in the product-by-process format by use of the language, “derived from a biobased…” Case law holds that:Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding Claim 16, Yonezawa teaches materials for insulating substrates within printed circuit boards comprising thermosetting resins (Abstract; claim 15). The resins can further comprise halogen-free flame retardant (¶ 77, 118). Yonezawa differs from the subject matter claimed in that a flame retardant comprising both organophosphorus moiety and moiety derived from biobased dicarboxylic acid is not described. 
Boyer teaches the use of phosphonate esters as monomers within thermoset resins (Abstract). Boyer teaches the monomers procures favorable properties such as flame resistance, weather resistance, color stability, light stability, and heat stability (Col. 1, Lines 54-65). It would have been obvious to one of ordinary skill in the art to utilize the phosphorus flame retardants of Boyer within the compositions of Yonezawa Boyer (Col. 1, Lines 54-65).
Boyer teaches the creation of phosphorus monomers (Abstract) for the purpose of increasing flame retardancy (Col. 1, Lines 53-61). Boyer teaches the monomer can be 1,2-ethanediol bis(triallylphosphonosuccinate) (EAPS) formed by first reacting ethylene glycol and maleic anhydride to form half-ester and subsequently reacting the half-ester with triallyl phosphite (Col. 3, Lines 1-21). 
Based on the reaction scheme of Col. 2, Lines 47-64 of Boyer, the resulting product is:
    PNG
    media_image2.png
    156
    225
    media_image2.png
    Greyscale
 whereby R = ethylene, R’ = allyl, and m = 2. The above compound possesses both ester/carboxylate groups and allyl groups, which are “reactive”.  The above compound is consistent with the formulae of claim 5 where R and R’ are organic radicals where at least one of R and R’ is allyl. The allyl group and diallylmaleate groups of Boyer are alkyl groups in accordance with how “alkyl” is defined within the specification. 
The above flame retardant contains an organophosphorus moiety (phosphonate) and ethylene glycol moeity. Although ethylene glycol is not described as being a “polyhydroxy derivative of a biobased dicarboxylic acid”, it is seen to be no different in structure than what would otherwise be “derived from biobased dicarboxylic acid” since “biobased” only refers to a source of a reactant used to make the moiety. Alternatively, Boyer expressly teaches butylene glycol and hexanediol as being suitable (Col. 3, Lines 41-46). In view of the teachings of Boyer it would have been obvious to one of ordinary skill in the art to substitute ethylene glycol with either butylene glycol or hexylene glycol, thereby predictably affording workable flame retardants in accordance with the teachings of Boyer. 
Butylene glycol is no different in structure than a “polyhydroxy derivative of a biobased dicarboxylic acid” in the sense that it is no different in structure than what would be obtained by maleic acid via LiAlH4 reduction and hydrogenation. Butylene glycol is also derivable from succinic acid via LiAlH4 reduction. Likewise, hexanediol is no different in structure than what would be obtained by LiAlH4 reduction of adipic acid.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Pat. No. 5,665,801).
It is noted that claims 1-7 and 15-20 are recited in the product-by-process format by use of the language, “derived from a biobased…” Case law holds that:Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Chang teaches high-molecular weight phosphorus-containing polyester flame retardants (Abstract) and discloses an embodiment in Example 1 derived from itaconic acid, terephthalic acid, ethylene glycol, and DOP (Example 1; Col. 4, Lines 54-65), Chang expressly teaches hexylene glycol as being suitable (Col. 3, Lines 56-59). The position is taken that the express teachings of Chang regarding suitable hydroxyl compounds is of sufficient specificity to anticipate a flame retardant possessing moieties of hexylene glycol and organophosphorus moiety. See MPEP 2131.02. Alternatively, in view of the teachings of Chang it would have been obvious to one of ordinary skill in the art to substitute ethylene glycol with hexylene glycol, thereby predictably affording workable flame retardants in accordance with the teachings of Chang.
Regarding Claim 2, to the extent that the diols listed by Chang differ from the subject matter claimed by the biobased dicarboxylic acid that they are capable of being derived from, it is noted butylene glycol is a polyhydroxy derivative of fumaric acid (see ¶ 45 and Figure 2 of the instant specification). Butylene glycol is also derivable from maleic acid via LiAlH4 reduction and hydrogenation. Butylene glycol is also derivable from succinic acid via LiAlH4 reduction. Chang expressly teaches ethylene glycol and hexylene glycol are suitable (Col. 3, Lines 56-59), which differ from butylene glycol only by two –CH2- groups. It is the examiner’s position that it would have been obvious to one of ordinary skill in the art to expect similar beneficial flame retardancy results with compounds having only additional or less –CH2– groups. Case laws holds that 2– groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonezawa (US 2004/0053061 A1) in view of Chang (U.S. Pat. No. 5,665,801).
It is noted that claims 1-7 and 15-20 are recited in the product-by-process format by use of the language, “derived from a biobased…” Case law holds that:Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding Claim 16, Yonezawa teaches materials for insulating substrates within printed circuit boards comprising polymer resins (Abstract; claim 15). The resins can further comprise halogen-free flame retardant (¶ 77, 118). Yonezawa differs from the subject matter claimed in that a flame retardant comprising both organophosphorus moiety and moiety derived from biobased dicarboxylic acid is not described. 
Chang teaches phosphorus-containing polyester flame retardants (Abstract) capable of being blended with various resins such as polyesters, polycarbonates, polyamides, and polyurethanes (Col. 3, Lines 7-16). Chang teaches the flame retardants exhibit good compatibility and give plastics with good properties such as heat Chang into the resins of Yonezawa because such flame retardants exhibit good compatibility and would procure flame resistance and heat resistance as taught by Chang. 
Chang teaches high-molecular weight phosphorus-containing polyester flame retardants (Abstract) and discloses an embodiment in Example 1 derived from itaconic acid, terephthalic acid, ethylene glycol, and DOP (Example 1; Col. 4, Lines 54-65), where DOP is 6H-dibenz[1,2]oxaphosphorin-6-ylmethyl Butanedioic acid p-oxide (Col. 2, Lines 36-38) and is construed as an organophosphorus moiety. Although ethylene glycol is not described as being a “polyhydroxy derivative of a biobased dicarboxylic acid”, it is seen to be no different in structure than what would otherwise be “derived from biobased dicarboxylic acid” since “biobased” only refers to a source of a reactant used to make the moiety. Alternatively, from a small finite list of suitable diols, Chang expressly teaches hexylene glycol as being suitable (Col. 3, Lines 56-59). In view of the teachings of Chang it would have been obvious to one of ordinary skill in the art to substitute ethylene glycol with hexylene glycol, thereby predictably affording workable flame retardants in accordance with the teachings of Chang.
Double Patenting
Claims 1, 3-7, 15, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. U.S. Pat. No. 9,284,414. Although the claims at issue are not identical, they are not patentably distinct from each other.
It is noted that claims 1-7 and 15-20 are recited in the product-by-process format by use of the language, “derived from a biobased…” Case law holds that:Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Specifically, the ‘414 claims pertain to a flame retardant material reacting phosphorus-containing material with biobased diol such as 2,5-bis(hydroxymethyl)furan (Claims 1 and 2). The resulting flame retardant would possess organophosphorus moiety and moieties no different in structure than what would otherwise be obtained from a biobased dicarboxylic acid. Note the Figures of the present specification indicate diols obtained via reduction of biobased diacids are suitable whereas the 2,5-bis(hydroxymethyl)furan is obtainable from 2,5-furandicarboxylic acid. The remaining limitations of the claims are found within the claims of the ‘414 claims.
Claims 1, 3-7, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. U.S. Pat. No. 10,301,406. Although the claims at issue are not identical, they are not patentably distinct from each other.
It is noted that claims 1-7 and 15-20 are recited in the product-by-process format by use of the language, “derived from a biobased…” Case law holds that:Even though product-by-process claims are limited by and defined by the process, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Specifically, the ‘406 patent claims flame retardants possessing organophosphorus moieties and actinic acid-derivatives, which can be di-functionalized (Claims 1 and 3). Several of the formulae listed within claim 3 are seen to be no different in structure than a hydroxylated material that would otherwise be obtained from a biobased dicarboxylic acid. The remaining limitations of the claims are found within the claims of the ‘406 patent.
Claims 1, 3-7, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. U.S. Pat. No. 10,301,436. Although the claims at issue are not identical, they are not patentably distinct from each other.
It is noted that claims 1-7 and 15-20 are recited in the product-by-process format by use of the language, “derived from a biobased…” Case law holds that:Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe
Specifically, the ‘436 patent claims flame retardants possessing organophosphorus moieties and actinic acid-derivatives (Claims 1 and 2). Several of the formulae listed within claim 2 are seen to be no different in structure than a hydroxylated material that would otherwise be obtained from a biobased dicarboxylic acid. The remaining limitations of the claims are found within the claims of the ‘436 patent.
Claims 1, 3-7, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. U.S. Pat. No. 10,301,435. Although the claims at issue are not identical, they are not patentably distinct from each other.
It is noted that claims 1-7 and 15-20 are recited in the product-by-process format by use of the language, “derived from a biobased…” Case law holds that:Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Specifically, the ‘435 patent claims flame retardants possessing organophosphorus moieties and actinic acid-derivatives (Claims 1 and 2). Several of the formulae listed within claim 2 are seen to be no different in structure than a hydroxylated material that would otherwise be obtained from a biobased dicarboxylic acid. The remaining limitations of the claims are found within the claims of the ‘435 patent.
Claims 1, 3-7, and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, and 15-20 of copending Application No. 16/038,275. Although the claims at issue are not identical, they are not patentably distinct from each other. 
It is noted that claims 1-7 and 15-20 are recited in the product-by-process format by use of the language, “derived from a biobased…” Case law holds that:Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Specifically, the ‘275 application claims a flame retardant comprising organophosphorus moiety and moiety derived from muconic acid. Several of the formulae listed within claim 8 are seen to be no different in structure than a hydroxylated material that would otherwise be obtained from a biobased dicarboxylic acid. The remaining limitations of the claims are found within the claims of the copending application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive. 
Applicant generally argues the Boyer and Chang references fail to describe polyhydroxy derivatives of biobased dicarboxylic acids. This is not found persuasive as the references clearly describe polyhydroxy compounds no different in structure than what is suggested by the product-by-process claims. “Biobased dicarboxylic acid” only refers to a source of a reactant used to make the moiety.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764